     8:12-cr-00331-JMG-CRZ Doc # 101 Filed: 06/14/21 Page 1 of 2 - Page ID # 382




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                   8:12-CR-331

    vs.
                                                                         ORDER
    JAMES VILLA,

                         Defendant.


          The defendant has written the Court asking for documents and for
counsel to be appointed for him. Filing 100. Those requests will be denied.
          First, the defendant has asked for copies of his docket sheet and
judgment of conviction. Filing 100. In accordance with court auditing
requirements, the Clerk must receive payment before the copies can be sent.
The defendant's docket sheet is 7 pages at 50¢ per page, and the judgment is 6
pages at 50¢ per page, for a total of $6.50. The defendant can send that
payment by check or money order payable to Clerk, U.S. District Court.
          The defendant has also asked the Court to appoint counsel to "look into"
whether legalization of marijuana in Nebraska would affect his federal
conviction for possession of marijuana with intent to deliver it. Filing 100. The
premise of his request is erroneous: contrary to his belief, marijuana has not
been legalized in Nebraska.1 And even if it had been, it wouldn't matter: the
defendant was convicted under a federal law criminalizing marijuana—21
U.S.C. § 841—and where there is a conflict between federal and state law with


1   A bill to legalize medical marijuana was introduced in the last legislative session, but failed
to advance when it couldn't muster enough votes to overcome a filibuster. See LB 474, 107th
Leg., 1st Sess., Legis. J. 1417-18 (May 12, 2021).
 8:12-cr-00331-JMG-CRZ Doc # 101 Filed: 06/14/21 Page 2 of 2 - Page ID # 383




respect to marijuana, the Supremacy Clause unambiguously provides that
federal law prevails. United States v. Schostag, 895 F.3d 1025, 1028 (8th Cir.
2018) (citing Gonzales v. Raich, 545 U.S. 1, 29 (2005)). There is, accordingly,
no basis to appoint counsel. See United States v. Harris, 568 F.3d 666, 669 (8th
Cir. 2009).


      IT IS ORDERED that the defendant's motion for copies and to
      appoint counsel (filing 100) is denied.


      Dated this 14th day of June, 2021.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
